                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                      :          CIVIL ACTION
            and                                  :
JOSEPH WHITEHEAD, JR.                            :          NO. 19-4039
                                                 :
                                     Plaintiffs, :          JURY TRIAL DEMANDED
                       v.                        :
                                                 :
CITY OF PHILADELPHIA                             :
               and                               :
LAWRENCE S. KRASNER                              :
                                     Defendants. :

                                            ORDER

        AND NOW, this                 day of                               , 2021, upon

consideration of Plaintiff Carlos Vega’s Motion for Leave to Amend Plaintiffs’ Pretrial

Memorandum to List Additional Trial Exhibits, and any response thereto of Defendants, it is

hereby ORDERED and DECREED that Motion be and the same is hereby GRANTED. IT IS

FURTHER ORDERED within seven (7) days of the filing of this Order, Plaintiff Vega may file

an amendment to Plaintiffs’ Pretrial Memorandum which lists, as additional trial exhibits, the

seven performance appraisals identified in Plaintiff Vega’s Motion, which were requested by

Plaintiff Vega in discovery and not produced by Defendant City of Philadelphia until March 18,

2021.


                                                    BY THE COURT:



                                                    GENE E. K. PRATTER, U.S.D.J.
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                        :          CIVIL ACTION
            and                                    :
JOSEPH WHITEHEAD, JR.                              :          NO. 19-4039
                                                   :
                                       Plaintiffs, :          JURY TRIAL DEMANDED
                        v.                         :
                                                   :
CITY OF PHILADELPHIA                               :
               and                                 :
LAWRENCE S. KRASNER                                :
                                       Defendants. :

   PLAINTIFF CARLOS VEGA’S MOTION FOR LEAVE TO AMEND PLAINTIFFS’
      PRETRIAL MEMORANDUM TO LIST ADDITIONAL TRIAL EXHIBITS

       Pursuant to Local Rule of Civil Procedure 7.1, Plaintiff Carlos Vega (“Plaintiff Vega”)

hereby moves the Court for an Order allowing him to amend Plaintiffs’ Pretrial Memorandum to

list, as additional trial exhibits, seven performance appraisals of Plaintiff Vega that were

prepared during his employment with Defendant City of Philadelphia (the “City”); were

requested in discovery by Plaintiff Vega on October 22, 2019; and were not produced by

Defendant City of Philadelphia until March 18, 2021. In support of this Motion, Plaintiff Vega

relies upon the accompanying Brief.

                                                        Sidkoff, Pincus & Green, P.C.

                                                   By: /s/ Robert A. Davitch
                                                       Robert A. Davitch, Esq.
                                                       1101 Market Street, Suite 2700
                                                       Philadelphia, PA 19107
                                                       (215) 574-0600
                                                       rad@sidkoffpincusgreen.com

                                                        Attorneys for Plaintiff Carlos Vega

Date: March 23, 2021
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                       :          CIVIL ACTION
            and                                   :
JOSEPH WHITEHEAD, JR.                             :          NO. 19-4039
                                                  :
                                      Plaintiffs, :          JURY TRIAL DEMANDED
                       v.                         :
                                                  :
CITY OF PHILADELPHIA                              :
               and                                :
LAWRENCE S. KRASNER                               :
                                      Defendants. :

                BRIEF IN SUPPORT OF PLAINTIFF CARLOS VEGA’S
              MOTION FOR LEAVE TO AMEND PLAINTIFFS’ PRETRIAL
              MEMORANDUM TO LIST ADDITIONAL TRIAL EXHIBITS

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiffs, Carlos Vega and Joseph Whitehead, Jr., bring this action against the City of

Philadelphia (the “City”) and its District Attorney, Lawrence Krasner, pursuant to the Age

Discrimination in Employment Act (“ADEA”) and the Pennsylvania Human Relations Act

(“PHRA”). Plaintiffs allege that on January 5, 2018, Defendants caused their employment with

the City as prosecutors with the District Attorney’s Office to be terminated because of their ages.

       On October 22, 2019, which was soon after pretrial discovery had commenced, counsel

for Plaintiff Vega served counsel for the City with a Request for Production of Documents

pursuant to Fed. R. Civ. P. 34 (the “Document Request”). The Document Request, at Paragraph

9, asked the City to produce “[a]ll performance evaluations of Plaintiff Vega relating his

employment with Defendant City.” Plaintiff Vega propounded the request because as of the time

his employment with the City was terminated, he had not retained copies of all annual

performance appraisals he received during his long career with the City.
         On January 3, 2020, the City responded to the Document Request. In response to

Paragraph 9, the City produced copies of annual performance appraisals it generated for Plaintiff

Vega in 1993, 1994, 1997, 1998, 2000, 2002 to 2004, and 2013 to 2017.1 The City did not

supplement its response to Paragraph 9 prior to the completion of discovery in October of 2020.

         Pursuant to Paragraph 6 of the Amended Scheduling Order filed on July 28, 2020 (the

“Amended Scheduling Order”, Doc. No. 22), Defendants moved for summary judgment on

November 2, 2020.2 As required by Paragraph 8a of the Amended Scheduling Order, Plaintiffs

filed their Pretrial Memorandum, pursuant to L. R. Civ. P. 16.1(c), on November 16, 2020. (Doc.

No. 35). Plaintiffs’ Pretrial Memorandum listed Plaintiffs’ trial exhibits. Id. at pp. 18-29; see

also, L. R. Civ. P. 16.1(c)(5) (stating, in relevant part, that “the pretrial memorandum of each

party shall contain . . . [a] schedule of all exhibits to be offered at trial by the party submitting the

memorandum.”)3

         On March 18, 2021 – months after the close of discovery – the City produced additional

documents requested by Plaintiff Vega in Paragraph 9 of the Document Request, which counsel

for the City stated in an accompanying e-mail “were recently discovered” by the City. See Ex.

“A” (E-mail from Lisa Swiatek, Esq., 3/18/2021). This recent document production included

seven performance appraisals of Plaintiff Vega not previously produced by the City which are

within the scope of Paragraph 9 (collectively, the “Recently Produced Performance Appraisals”).



1
 These employment appraisals were identified as trial exhibits in Plaintiffs’ Pretrial Memorandum filed on
November 16, 2020. (Doc. No. 35).
2
    The motion for summary judgment is presently pending.
3
 Paragraph 9b of the Amended Scheduling Order provides that relevancy objections to the admissibility of trial
exhibits are reserved. In addition, at the final pretrial conference on November 30, 2020, the Court granted the
parties’ joint request to defer the formal exchange of trial exhibits until a yet-to-be-determined date.

                                                         2
Plaintiff Vega had not kept and did not have in his possession copies of the Recently Produced

Performance Appraisals. Prior to March 18, 2021, Plaintiff Vega reasonably assumed that the

City had not retained copies either. The Recently Produced Performance Appraisals are reflected

in the chart below:

      Date of Appraisal                      Bates Nos.                    Proposed Trial Exhibit No.

    5/24/2012                    CITY 0593-0595                         P-161

    6/1/2009                     CITY 0596-0598                         P-162

    6/16/2008                    CITY 0599-0601                         P-163

    6/8/2007                     CITY 0602-0603                         P-164

    6/1/2006                     CITY 0604-0605                         P-165

    6/30/2005                    CITY 0606-0607                         P-166

    6/28/2004                    CITY 0608-0610                         P-1674



         Plaintiff Vega believes that The Recently Produced Performance Appraisals are helpful

to his case in that they further establish the overall excellence of his performance as well as his

stellar reputation as a prosecutor for the City. Accordingly, Plaintiff Vega seeks leave to amend

Plaintiffs’ Pretrial Memorandum to list the Recently Produced Performance Appraisals as

additional trial exhibits (P-161 to P-167).




4
 In October 2019, in response to Paragraph 9 of the Document Request, the City produced only the first two pages
of the June 28, 2004 performance appraisal and not the third (signature) page.

                                                        3
II.    ARGUMENT

       Through no fault of his, Plaintiff Vega did not receive the Recently Produced

Performance Appraisals from the City until March 18, 2021. They were initially requested in

October of 2019. We now know that the Recently Produced Performance Appraisals were in the

City’s possession all along. Thus, the City asserted when it made its belated production that the

Recently Produced Performance Appraisals “were recently discovered.” See Ex. A. Under the

circumstances, Plaintiff Vega has clearly made a showing of good cause to amend Plaintiff’s

Pretrial Memorandum to list the Recently Produced Performance Appraisals as additional trial

exhibits.

       In the context of pleadings, it has long been recognized that amendments are to be

granted freely in the absence of a showing of undue delay, bad faith, or dilatory tactics. See

Foman v. Davis, 371 U.S. 178, 181 (1962). Here, there can be no question that Plaintiff Vega is

acting in good faith and in a timely manner, as he is filing this Motion five days after he received

the Recently Produced Performance Appraisals from the City. Furthermore, it was the City that

caused the need for the filing of this Motion by failing to produce the documents until months

after the parties had filed their pretrial memoranda pursuant to the Amended Scheduling Order.

Additionally, Defendants would neither be harmed nor prejudiced by the allowance of the

amendment. See Lorenz v. CSX Corp., 1 F.3d 1406, 1414 (3d Cir. 1993) (noting that prejudice

to the non-moving party is “the touchstone for denial of an amendment.”). Defendants cannot

claim prejudice since the City had possession of the Recently Produced Performance Appraisals

but did not produce them until March 18, 2021; no trial date has been set; trial exhibits have not

yet been formally exchanged; and if the Motion is granted, Defendants will have the right to

object to the admissibility of the Recently Produced Performance Appraisals at trial. On the other
                                                 4
hand, denial of the Motion could result in prejudice to Plaintiff Vega. Accordingly, the proposed

amendment should be allowed “to effectuate the underlying goal that cases are to be tried on the

merits wherever possible.” Johnson v. Goldstein, 850 F.Supp. 327, 329 (E.D. Pa. 1994); see

also, L. R. Civ. P. 16(d)1(a) (providing that exhibits should be marked and exchanged “before

commencement of trial.”).

III.   CONCLUSION

       For the foregoing reasons, it is respectfully requested that this Motion be granted to allow

Plaintiff Vega to amend Plaintiffs’ Pretrial Memorandum to list the Recently Produced

Performance Appraisals as additional trial exhibits.

                                                       Respectfully submitted,

                                                        /s/ Robert A. Davitch
                                                       Robert A. Davitch, Esq.
                                                       Sidkoff, Pincus & Green, P.C.
                                                       1101 Market Street, Suite 2700
                                                       Philadelphia, PA 19107
                                                       (215) 574-0600
                                                       rad@sidkoffpincusgreen.com

                                                       Attorneys for Plaintiff Carlos Vega

Date: March 23, 2021




                                                5
EXHIBIT “A”
From: Lisa Swiatek <Lisa.Swiatek@Phila.gov>
Sent: Thursday, March 18, 2021 9:31 AM
To: Robert Davitch <rad@SidkoffPincusGreen.com>; sgold@discrimlaw.net; Traci Greenberg
<tgreenberg@discrimlaw.net>
Cc: Smith, David <DSmith@schnader.com>; Kane, Anne <AKane@schnader.com>; Banks, Samantha
<SBanks@Schnader.com>
Subject: Vega/Whitehead v. City of Philadelphia, et. al.

Counsel – Attached are documents which were recently discovered and which supplement
Defendant The City of Philadelphia’s discovery responses.

Lisa

Lisa Swiatek
Deputy City Solicitor
Labor & Employment Unit
City of Philadelphia Law Department
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

CARLOS VEGA                                         :           CIVIL ACTION
            and                                     :
JOSEPH WHITEHEAD, JR.                               :           NO. 19-4039
                                                    :
                                        Plaintiffs, :           JURY TRIAL DEMANDED
                         v.                         :
                                                    :
CITY OF PHILADELPHIA                                :
               and                                  :
LAWRENCE S. KRASNER                                 :
                                        Defendants. :

                                  CERTIFICATE OF SERVICE

        I, Robert A. Davitch, Esq., hereby certify that Plaintiff Carlos Vega’s Motion for Leave to

Amend Plaintiffs’ Pretrial Memorandum to List Additional Trial Exhibits, has been served via

electronic service of the Court, and is available for viewing and downloading on the Court’s ECF system,

upon the following counsel of record:

                                       Sidney L. Gold, Esq.
                                       Traci Greenberg, Esq.
                                 Sidney L. Gold & Associates, P.C.
                                   1835 Market Street, Suite 515
                                      Philadelphia, PA 19103

                                         Lisa Swiatek, Esq.
                                       Benjamin Patchen, Esq.
                                City of Philadelphia Law Department
                                     1515 Arch Street, 16th Floor
                                      Philadelphia, PA 19102

                                         David Smith, Esq.
                                         Anne Kane, Esq.
                               Schnader Harrison Segal & Lewis LLP
                                  1600 Market Street, Suite 3600
                                   Philadelphia, PA 19103-7286

                                                        /s/ Robert A. Davitch
                                                        ROBERT A. DAVITCH
                                                        Attorney for Plaintiff Carlos Vega
Date: March 23, 2021
